Title: From John Adams to Elbridge Gerry, 8 November 1779
From: Adams, John
To: Gerry, Elbridge


     
      My dear sir
      Braintree Novr. 8. 1779
     
     The Letters inclosed on the Spirit and Resources of G.B. were written by Edmund Jennings Esq. Perhaps it will be well to publish them.
     Be so good as to deliver the Essex result to the Chevalier, who is curious to collect Things of This kind. I hope he is well beloved among you.
     We are told here that Silver is exchanged in Philadelphia for Paper. Will you be so good as to inform my dear Portia, from time to time of the Rate, at which such Exchanges are made? She and I too have been, plaguyly jockied, here in this Matter.
     Adieu
    